Case: 11-13687         Date Filed: 10/16/2012   Page: 1 of 9

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-13687
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 9:11-cv-80525-KAM



PATRICIA ABRAM-ADAMS,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellant,

                                                 versus

CITIGROUP, INC.,

llllllllllllllllllllllllllllllllllllllll                            Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (October 16, 2012)

Before HULL, WILSON and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 11-13687      Date Filed: 10/16/2012   Page: 2 of 9

      Patricia Abram-Adams, proceeding pro se, appeals the district court’s sua

sponte dismissal of her complaint against her former employer, Citigroup, Inc.

(Citigroup). The district court dismissed the complaint as untimely and therefore

frivolous under 28 U.S.C. § 1915(e)(2)(B). At issue on appeal is whether Abram-

Adams’s complaint was timely. After reviewing the record and briefs, we affirm.

I.    Background

      This appeal is best understood within the context of its winding procedural

history. Abram-Adams’s claims arise from: (1) her employment with Citigroup in

2003–04; and (2) an arbitrator’s dismissal of her discrimination complaints against

Citigroup in March 2007. Citigroup terminated Abram-Adams’s employment in

March 2004, and Abram-Adams in turn filed a discrimination charge with the

Equal Employment Opportunity Commission (EEOC). The EEOC dismissed

Abram-Adams’s charge and issued her a “right-to-sue” letter on September 30,

2004. Following the dismissal, Abram-Adams brought a state-court civil action

against Citigroup that resulted in arbitration, pursuant to the arbitration clause in

her Citigroup employment contract. The arbitrator dismissed Abram-Adams’s

claims with prejudice on March 31, 2007.

      Two years later, Abram-Adams filed a complaint in the United States

District Court for the Southern District of Florida. On March 19, 2010, the district

                                           2
                Case: 11-13687        Date Filed: 10/16/2012       Page: 3 of 9

court dismissed Abram-Adams’s 343-page complaint under Federal Rule of Civil

Procedure 8. In the dismissal, the district court gave Abram-Adams until April 9,

2010, to file an amended complaint. Having received no amended complaint by

that date, the court entered an order dismissing the complaint without prejudice on

April 13, 2010. Abram Adams filed her amended complaint one year later, which

the district court promptly dismissed sua sponte. The court advised Abram-

Adams that if she wished to pursue her claims against Citigroup, she would have

to initiate a new civil action since the time to amend her complaint had expired.

And so, on May 9, 2011, Abram-Adams filed the second civil action that forms the

basis for this appeal.

       Abram-Adams’s original complaint alleged: (1) discrimination under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e; (2) discrimination under

the Civil Rights Act of 1866, 42 U.S.C. §§ 1981, 1983, and 1985; (3)

discrimination under the Florida Civil Rights Act, Fla. Stat. §§ 760.01 and 760.07;

and (4) assault and negligence under Florida common law.1 The district court

       1
          Abram-Adams also alleged that Citigroup violated 18 U.S.C. § 245, but that law is a
criminal statute, which prohibits violent assaults motivated by racial animus and interference
with federally protected rights. See 18 U.S.C. § 245. Section 245 (a)(1) explicitly reserves the
right of prosecution to government officials:

       No prosecution of any offense described in this section shall be undertaken by the
       United States except upon the certification in writing of the Attorney General, the
       Deputy Attorney General, the Associate Attorney General, or any Assistant

                                                3
                 Case: 11-13687        Date Filed: 10/16/2012       Page: 4 of 9

dismissed with prejudice Abram-Adams’s new complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B) for failure to state a claim on which relief could be granted.

Specifically, the court ruled that all of Abram-Adams’s claims stemming from her

employment or the arbitration were time-barred.

II.    Standard of Review

       We review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B), taking the

allegations in the complaint as true. Alba v. Montford, 517 F.3d 1249, 1252 (11th

Cir. 2008) (citing Hughes v. Lott, 350 F.3d 1157, 1159–60 (11th Cir. 2003)). “The

standards governing dismissals under [Federal Rule of Civil Procedure] 12(b)(6)

apply to § 1915(e)(2)(B).” Id. (citing Mitchell v. Farcass, 112 F.3d 1483, 1490

(11th Cir. 1997)). Further, pro se pleadings are held to a more lenient standard

than pleadings filed by lawyers, and they are to be construed liberally. Id. (citing

Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (per curiam)).

III.   Analysis

       We agree with the district court that Abram-Adams’s claims were time-



       Attorney General specially designated by the Attorney General that in his
       judgment a prosecution by the United States is in the public interest and necessary
       to secure substantial justice, which function of certification may not be delegated.

Id. at § 245(a)(1); see also Kelly v. Rockefeller, 69 F. App’x 414, 415 (10th Cir. 2003) (“The
district court correctly dismissed plaintiff’s claims under 18 U.S.C. § 241 and § 245, for failure
to state a claim, because the criminal statutes do not provide for civil causes of action.”).

                                                 4
              Case: 11-13687     Date Filed: 10/16/2012    Page: 5 of 9

barred. Generally, “a court looks to state law to define the time limitation

applicable to a federal claim only when Congress has failed to provide a statute of

limitations for a federal cause of action.” Phillips v. United States, 260 F.3d 1316,

1318 (11th Cir. 2001) (internal quotation marks omitted) (citing Lampf, Pleva,

Lipkind, Prupis & Petigrow v. Gilbertson, 501 U.S. 350, 355, 111 S. Ct. 2773,

2778 (1991) (“It is the usual rule that when Congress has failed to provide a

statute of limitations for a federal cause of action, a court borrows or absorbs the

local time limitation most analogous to the case at hand.” (internal quotation

marks omitted))).

      In Abram-Adams’s case, all of her tort and employment discrimination

claims accrued on March 25, 2004, the date of her termination. Her other claims

accrued on March 31, 2007, the day the arbitrator dismissed her case. In both

cases, more than four years had passed when she filed her second complaint on

May 9, 2011. None of Abram-Adams’s claims survive their respective statutes of

limitations: (1) Title VII claims—within 90 days after receipt of the EEOC “right-

to-sue” letter, see 42 U.S.C. § 2000e-5(f)(1); (2) 42 U.S.C. §§ 1981, 1983, and

1985 claims—four-year statute of limitations in Florida, see Chappel v. Rich, 340

F.3d 1279, 1283 (11th Cir. 2003) (per curiam) (statute of limitations for §§ 1983

and 1985 claims); Baker v. Gulf & W. Indus., Inc., 850 F.2d 1480, 1481 (11th Cir.

                                          5
               Case: 11-13687     Date Filed: 10/16/2012    Page: 6 of 9

1988) (statute of limitations for § 1981 claims); (3) Florida Civil Rights Act

claims—four-year statute of limitations, see Seale v. EMSA Corr. Care, Inc., 767

So. 2d 1188, 1189 (Fla. 2000); and (4) assault and negligence claims—four-year

statute of limitations, see Fla. Stat. § 95.11(3).

      On appeal, Abram-Adams argues that the doctrines of relation-back and

“flexibility” should have saved her complaint from being dismissed as untimely.

She also argues that the district court erred by failing to review her application to

proceed in forma pauperis. Lastly, Abram-Adams argues that she was entitled to

move through the “four stages” of a lawsuit and collect damages. We find these

arguments unpersuasive.

      First, the relation-back doctrine does not rescue her untimely complaint. In

limited circumstances, Federal Rule of Civil Procedure 15(c) permits amendments

to pleadings that “relate back” to the date of the original pleading. But none of

Rule 15(c)’s circumstances apply here, because the complaint in question did not

“relate back” to an original pleading; it is itself the original. To illustrate, in Dade

County v. Rohr Industries, Inc., 826 F.2d 983, 989 (11th Cir. 1987), this court held

that a re-filed complaint could not “relate back” and revive a dismissed complaint.

Id. at 989. The second complaint in Dade was filed after the statute of limitations

had expired, and the earlier dismissal had “the effect of placing the parties in a

                                            6
                 Case: 11-13687         Date Filed: 10/16/2012        Page: 7 of 9

position as if the suit had never been filed.” Id. Thus, the claims had become

time-barred. See id. (“Even if we applied the five year statute of limitations, Dade

County’s suit would still be time-barred.”). Likewise, the district court’s dismissal

of Abram-Adams’s complaint on April 13, 2010, for failure to timely amend

placed both parties in a position as if the suit had never been filed.2 Thus, Abram-

Adams’s complaints have also become time-barred.

       Even construing this argument liberally, Abram-Adams’s appeal fails. If

the “flexibility” that Abram-Adams seeks is an equitable tolling of her claims’

limitation periods, her search is a futile one. “Equitable tolling is an extraordinary

remedy which should be extended only sparingly.” Bost v. Fed. Express Corp.,

372 F.3d 1233, 1242 (11th Cir. 2004) (quoting Justice v. United States, 6 F.3d

1474, 1479 (11th Cir. 1993) (internal quotation marks omitted)). The plaintiff

must establish that tolling is warranted. Id. (citing Justice, 6 F.3d at 1479).

Equitable tolling is not appropriate when a plaintiff fails to act with due diligence

or is negligent. See id.; see also Arce v. Garcia, 434 F.3d 1254, 1261 (11th Cir.

2006) (noting that equitable tolling is only appropriate when an untimely filing is

due to “extraordinary circumstances that are both beyond his control and


       2
         We note that a district court “may dismiss a claim if the plaintiff fails to prosecute it or
comply with a court order.” Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv.,
Inc., 556 F.3d 1232, 1240 (11th Cir. 2009); see also Fed. R. Civ. P. 41(b).

                                                  7
                Case: 11-13687    Date Filed: 10/16/2012    Page: 8 of 9

unavoidable even with diligence” (emphasis in original) (quoting Sandvik v.

United States, 177 F.3d 1269, 1271 (11th Cir. 1999) (per curiam))).

      Abram-Adams’s claims are not entitled to equitable tolling because she

offers this court no extraordinary circumstance to justify the commensurably

extraordinary remedy. Nor did her initial 343-page complaint toll the limitations

period. We have previously held that an imperfect complaint will not toll the

period of limitations for a new complaint. In Stein v. Reynolds Securities, Inc.,

667 F.2d 33 (11th Cir. 1982), the appellant contended that his initial suit tolled the

period of limitations, despite the fact that the district court dismissed the action

without prejudice for failure to prosecute. Id. at 33. We disagreed, holding that a

dismissal without prejudice for failure to prosecute did not toll the period of

limitations. Id. at 34; see also Williams v. Ga. Dep’t of Def. Nat’l Guard

Headquarters, 147 Fed. App’x 134, 136 (11th Cir. 2005) (per curiam); Justice, 6

F.3d at 1483.

      In the same way, we see no reason—and Abram-Adams offers none—to

rule differently in this case. The initial complaint was dismissed after Abram-

Adams attempted to amend her complaint nearly one year after the district court’s

explicit deadline. We are unaware of any extraordinary circumstance for Abram-

Adams’s failure to file her complaint within the limitation periods. Put simply,

                                           8
               Case: 11-13687     Date Filed: 10/16/2012    Page: 9 of 9

Abram-Adams did not give herself the diligence she was due; she was negligent,

and has no place to point the finger of blame other than toward herself. See, e.g.,

Bost, 372 F.3d at 1242 (holding that “[e]quitable tolling is inappropriate when a

plaintiff did not file an action promptly or failed to act with due diligence” (citing

Justice, 6 F.3d at 1479 (11th Cir. 1993))).

      Finally, because the district court correctly dismissed Abram-Adams’s

complaint as time-barred, her motion for in forma pauperis status was moot, and

the district court did not err by denying it. Nor did the district court err when it

refused to award her damages.

      For the foregoing reasons, we affirm.

      AFFIRMED.




                                           9